Jordan, Justice.
This appeal by the husband in a divorce case is from the grant of a divorce, child custody, and child support to the wife. The only error enumerated is the denial of the husband’s motion for new trial on the ground of newly discovered evidence. We have carefully examined the evidence submitted at the hearing on the motion for new trial, and have determined that the trial judge did not abuse his discretion in refusing to grant a new trial on this evidence.

Judgment affirmed.


All the Justices concur.

Submitted January 15, 1976
Decided February 17, 1976.
G. Hughel Harrison, for appellant.
Cheeley & Chandler, Richard B. Chandler, Jr., for appellee.